Citation Nr: 1711161	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected right distal radius fracture with chronic distal radial ulnar joint arthrosis, previously rated as right radius fracture with removal of ulnar styloid fragment, status-post open reduction internal fixation (ORIF).

2.  Entitlement to an evaluation in excess of 20 percent for service-connected neuropathy of radial, medial, and ulnar nerves, mild incomplete paralysis, previously rated as right radial nerve neuropathy.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	George T. Sink, Esq.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990 and from May 1991 to November 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which denied the Veteran's claims for ratings in excess of 20 percent for service-connected right radius fracture with removal of ulnar styloid fragment status post ORIF and 20 percent for associated right radial neuropathy.  Jurisdiction has since transferred to the RO in Columbia, South Carolina.

The Veteran presented testimony at a personal hearing before a Decision Review Officer in October 2011.  A transcript of that hearing is of record.

In his January 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Following a March 2017 prehearing conference, the Veteran's attorney submitted a statement on the Veteran's behalf specifying that the Veteran would waive his right to a Board Hearing if he were granted a TDIU.  See March 2017 VA Form 21-4138.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider a veteran's possible entitlement to a TDIU in such circumstance when the issue is raised by assertion or reasonably indicated by the evidence of record and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  During the pendency of the Veteran's appeal seeking higher disability ratings for his service-connected right radius fracture and associated right radial neuropathy, the Veteran submitted an application for a TDIU due to impairment related to service-connected disabilities including those affecting his right arm.  The Board therefore finds that the issue of entitlement to a TDIU has been raised in connection with his claims for higher evaluations here on appeal, and the claim for a TDIU has been added to the list of issues on appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities meet the schedular criteria for assignment of a TDIU and are reasonably shown to render him unable to secure and follow a substantially gainful occupation.

2.  In a statement submitted in March 2017, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his claims of entitlement to evaluations in excess of 20 percent for right radial fracture residuals and 20 percent for right radial neuropathy, contingent on the award of a TDIU. 


CONCLUSIONS OF LAW

1.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).

2.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to evaluations in excess of 20 percent for right radial fracture residuals and in excess of 20 percent for right radial neuropathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

The Veteran asserts that his functional limitations from his service-connected disabilities of the right wrist, right upper extremity nerves, bilateral shoulders, left knee, and right ankle render him too disabled to work.  At the April 2012 VA examination pertaining to his right ankle, the Veteran reported that he had been unable to work since June 2011 due to constant right ankle pain and swelling.  He submitted a formal application for a TDIU in December 2014, reporting that his right arm, right ankle, left knee, and bilateral shoulder disabilities prevented him from securing or following any substantially gainful occupation.   

Under VA regulations, a TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of the regulation, service-connected disabilities are considered to be one disability if they resulted from a common etiology or single accident.  See id.

The Veteran currently has a total combined rating of 70 percent, in effect since June 2012, for the following service-connected disabilities: right distal radius fracture with chronic distal radial ulnar joint arthrosis, rated as 20 percent disabling; neuropathy of radial, medial and ulnar nerves, mild incomplete paralysis, rated as 20 percent disabling; multiple scars associated with right radius fracture with removal of ulnar styloid fragment s/p ORIF, rated as 10 percent disabling; right shoulder strain, rated as 10 percent disabling; left meniscus repair, rated as 10 percent disabling; and right ankle sprain, residuals of surgical repair with scar, rated as 10 percent disabling.  As the service-connected right distal radius fracture with chronic distal radial ulnar joint arthrosis and neuropathy of the right radial, medial, and ulnar nerves, mild incomplete paralysis, are etiologically linked, and thus considered as "one disability" for purposes of this regulation, the Veteran meets the minimum schedular requirements for a TDIU. See 38 C.F.R. § 4.16(a).

With the schedular criteria for a TDIU met, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board has carefully reviewed the record.  The Veteran states that he became too disabled to work in June 2011 due to his service-connected disabilities.  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran graduated from high school and previously worked as a warehouse co-supervisor, forklift driver, and warehouse supervisor.  He reported taking courses in business management in 1993 and becoming certified as a forklift driver in 2007.

The Veteran was provided with VA examinations for his various service-connected disabilities in November 2016.  The Veteran reported continued swelling and chronic pain with regard to his right ankle, indicating that he was unable to walk or stand for longer than 10-15 minutes and that he no longer really drove due to his right ankle and left knee pain.  With respect to his musculoskeletal and associated nerve disorders affecting the right wrist and hand, the Veteran described continued right wrist pain and weakness in the wrist and hand, resulting in an impaired ability to hold objects and grip tightly with his right hand, and an inability to lift more than 15-20 lbs.  The examiner found that the Veteran's constant right hand and wrist pain had an impact on his ability to use the hand for extended periods and rendered the Veteran unable to continue his job as a forklift operator.

A September 2016 sworn affidavit from the Veteran's wife has been associated with the file.  She stated that the Veteran cannot stand, sit, or walk for any long period of time, with walking limited to 5 minutes and standing limited to 5-7 minutes before he must sit down to rest his right ankle and left knee.  She further noted that if the Veteran sits for a long period, he experiences swelling of the right ankle and increased aching of his ankle and knee.  She related particular examples of the functional effect of these limitations, stating that the Veteran does not sit down to eat dinner and will walk about the room or stand at the table to avoid sitting down, and he constantly changes positions when at church, transitioning between sitting standing, and walking several times during services.  Regarding his right wrist musculoskeletal and nerve disorders, the Veteran's spouse stated that the Veteran drops things frequently due to his poor grip strength and that he cannot lift more than 10-15 pounds.  She related that she did not trust him to hold or carry breakable items, including dishes.  She also stated that the Veteran cannot use a computer because he is unable to type with any accuracy and trying to type causes his arm and hand to go numb, and requires use of his wrist brace for the rest of the day.

The record includes a December 2016 private vocational evaluation submitted by the Veteran's attorney.  The vocational rehabilitation specialist interviewed the Veteran, speaking with him on three separate dates, and noted reviewing the extensive evidence of record within the Veteran's VA claims file prior to the interviews.  During the interview, the Veteran reported standing limited to no more than 15 minutes at any one time and walking limited to no more than 20 minutes.  The Veteran also stated that he experiences difficulty with grip strength and frequently drops objects, and that he only drives once or twice a week for short trips, limiting his driving to at most 10 miles each time.  The Veteran reported an inability to work due to constant pain never going below a 5 out of 10 severity; use of pain medication including tramadol, diclofenac, and naproxen which can cause drowsiness; a need to frequently alternate from standing to sitting with elevation of his feet; and neurogenic pain in his right hand associated with loss of strength.  

After reviewing the Veteran's work history, the private consultant provided an opinion that the combination of the Veteran's service-connected disabilities would render him unemployable, even in a sedentary capacity.  He concluded that the Veteran's right ankle pain would prohibit the prolonged standing and walking which would be required for any employment other than sedentary work, and the Veteran's restricted use of his shoulders and right upper extremity due to his neuropathy would impede his ability to perform necessary duties for sedentary work, as the use of the hands in bimanual dexterity is required for such work.  The consultant also concluded that the Veteran's reported levels of pain from his service-connected disabilities would render him unable to focus on work for an estimated 15 percent of the time, and would result in the Veteran missing approximately two days of work per week, as the Veteran reportedly spends two days a week inside because of his pain.  Noting that the Veteran's reported functional limitations are consistent with the medical record notes regarding his limited ability to perform activities of daily living (only drives twice a week and for short distances, only able to do light cooking requiring limited standing, and needing to change positions frequently and elevate his legs repeatedly during the day), the private vocational consultant concluded that it was more likely than not that the combined functional impairment from the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment, including of a sedentary nature. 

The Board finds that the December 2016 private vocational opinion should be accorded significant probative weight, as it was based on full consideration of the Veteran's documented history and assertions, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  While VA examination reports of record generally include opinions indicating somewhat less functional impairment than that found by the private consultant, none include an opinion as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability of the affected extremities with repeated use over a period of time or during flare-ups, as the examiner stated an inability to provide such opinions without resort to mere speculation.  Because the Veteran consistently reported symptoms which increased in severity following repeated or prolonged use (e.g. increased right ankle swelling after prolonged standing or walking and increased pain of the right wrist and need for a brace following any attempt at typing), the lack of an opinion as to functional impairment under such circumstances is found to limit the probative value of the VA examination reports. 

The Veteran is competent to report as to what he sees and feels, such as the severity of his symptoms, including pain, relating to his service-connected disabilities and the resulting functional limitations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  The Veteran's reports of the impact of his right ankle pain and swelling, limiting his ability to stand and walk, and right wrist and nerve conditions, resulting in decreased grip strength, impaired keyboarding/typing ability, and otherwise limited manual dexterity, are supported by the sworn affidavit provided by his spouse and have been found by the December 2016 private vocational specialist to be consistent with the medical evidence of record.  The Board therefore finds no reason to doubt the credibility of the Veteran's reports. 

The evidence reflects that the Veteran has not worked for several years, and that his occupational history consists mainly of light or medium work, which limitations from his service-connected disabilities would preclude.  The most persuasive evidence of record on the central question of this claim, the December 2016 private vocational opinion, indicates that the Veteran's service-connected disabilities more likely than not render him unable to obtain or maintain substantially gainful employment, including in a sedentary capacity.  The Board therefore finds that the weight of the evidence supports the Veteran's claim, and a schedular TDIU is warranted. 

II.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2016).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In a statement submitted in March 2017, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his claims of entitlement to evaluations in excess of 20 percent for right radial fracture residuals and in excess of 20 percent for right radial neuropathy, both withdrawals contingent on the award of a TDIU by the Board.  As discussed above, a TDIU is being granted; the necessary and sufficient conditions for withdrawal of the appeals remaining before the Board have thus been met. 

The Board therefore finds that the Veteran intentionally withdrew his appeals seeking disability ratings in excess of 20 percent for service-connected right distal radius fracture with chronic distal radial ulnar joint arthrosis and in excess of 20 percent for service-connected neuropathy of the radial, medial, and ulnar nerves, mild incomplete paralysis.  The request was in writing, was signed by the Veteran's authorized representative, included the Veteran's VA file number, and was received by the Board prior to the issuance of a final decision on this matter.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204.  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal; accordingly, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  The Board, therefore, does not have jurisdiction over the appeal of these claims, and the appeals must be dismissed.

ORDER

Entitlement to a TDIU is granted.

The claim for entitlement to an evaluation in excess of 20 percent for a service-connected right distal radius fracture with chronic distal radial ulnar joint arthrosis, previously rated as right radius fracture with removal of ulnar styloid fragment status-post ORIF, is dismissed.

The claim for entitlement to an evaluation in excess of 20 percent for service-connected neuropathy of radial, medial, and ulnar nerves, mild incomplete paralysis, previously rated as right radial nerve neuropathy, is dismissed.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


